Citation Nr: 0000237	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  99-03 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for septal deviation.

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for hypertrophied adenoids.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
December 1944.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.

The issue of whether new and material evidence has been 
submitted sufficient to reopen the veteran's claim for 
entitlement to service connection for a stomach condition, 
raised by the appellant in January 1999, has not been 
adjudicated by the RO.  Accordingly, this issue is not in 
appellate status, and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The RO denied entitlement to service connection for 
hypertrophied adenoids and a septal deviation in May 1946; 
the claimant did not file a timely appeal.  

3.  Additional evidence proffered by the veteran since May 
1946 include selective service medical records, written 
statements, and testimony before an RO Hearing Officer.  This 
evidence does not demonstrate that the pre-existing-service 
conditions were aggravated by his military service.

4.  The evidence submitted is not relevant and probative, and 
is not sufficient to reopen the claim for entitlement for 
service connection for hypertrophied adenoids and a septal 
deviation.

5.  The service medical records do show treatment for 
headaches while the veteran was serving in the US Army.

6.  Medical records showing treatment for headaches since the 
veteran's discharge in December 1944 have not been submitted.

7.  Additionally, medical evidence that etiologically links 
the veteran's current claimed headache condition with the 
condition he suffered from while in service has not been 
presented.


CONCLUSIONS OF LAW

1.  Evidence received since the originating agency denied 
entitlement to service connection for septal deviation in May 
1946 is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1100, 20.1105 (1999).

2.  Evidence received since the originating agency denied 
entitlement to service connection for hypertrophied adenoids 
in May 1946 is not new and material, and the veteran's claim 
for that benefit has not been reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1100, 20.1105 (1999).

3.  The claim for entitlement to service connection for 
headaches is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Following the veteran's release from active duty in December 
1944, he applied for VA compensation benefits for a septal 
deviation and hypertrophied adenoids.  After reviewing the 
veteran's service medical records, the RO concluded that 
service connection was not warranted for either condition.  
VA Adjudication Form 564, Rating Sheet, May 21, 1946.  In 
denying the veteran's claim, the RO noted that both of the 
claimed disabilities existed prior to the veteran's induction 
into the service and that they were congenital defects, not 
subject to VA compensation benefits.  Moreover, neither 
condition increased in severity while the veteran was in 
service, and hence, VA service connection benefits were not 
appropriate.  The veteran was notified of that decision but 
he did not appeal.  Thus, that decision became final.

In July 1996, the veteran submitted a request to reopen his 
claim for a deviated septum and hypertrophied adenoids.  To 
support his claim, the veteran proffered testimony before an 
RO Hearing Officer and he also submitted selected service 
medical records.  The service medical records, which were 
duplicative of the records previously reviewed by the RO in 
1946, did show findings of both pre-existing-service 
conditions.  However, they did not show that the conditions 
became more severe while he was in service.  With respect to 
the testimony given before the RO Hearing Officer, the 
veteran did admit that the conditions were present before he 
entered into the US Army.  He did claim, however, that they 
became far more disabling while he was in service; he also 
stated that he continued to suffer from the two conditions to 
the present time.  Yet, medical evidence showing that the 
conditions were aggravated by the veteran's military service 
was not submitted.  Thus, in June 1997, the RO issued a 
decision that did not reopen the veteran's claim for 
entitlement to service connection for a psychiatric 
condition.  VA Form 21-6796, Rating Decision, June 6, 1997.  
The veteran then appealed to the Board for review.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1999).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, the VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991 & Supp. 
1999) based upon all the evidence and presuming its 
credibility.  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (hereinafter, "the Court") concluded in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
"reasonable-possibility-of-a-change-in-outcome" test 
established by Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).  

Third, if the reopened claim is well grounded, the VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) (West 1991 & Supp. 1999) 
has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin (". . . a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
final decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a) (1999), as discussed above.  

The Board adds, however, that there is no prejudice to the 
veteran resulting from the Board's consideration of this 
claim, pursuant to Hodge and its progeny, in that he was 
provided notice of the applicable laws and regulations 
regarding new and material evidence, including 38 C.F.R. 
§ 3.156 (1999).  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303(a) (1999).  Yet, 
it is the responsibility of the person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  Generally, a 
well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In order to 
be well grounded, a claim for service connection must be 
accompanied by supporting evidence that the particular 
disease, injury, or disability was incurred in or aggravated 
by active service; mere allegations are insufficient.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-611 (1992); Murphy, 1 Vet. 
App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence received subsequent to May 1946 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the May 1946 rating 
decision, the following evidence has been received:  

(1)  the veteran's written contentions; 

(2)  selected service medical records; 

(3)  testimony before an RO Hearing 
Officer.  

To the extent that the veteran contends that he currently has 
disabilities of the adenoids and septum and that he has had 
these conditions since service, this evidence is not new.  He 
has not submitted any new contentions regarding these 
conditions; he has merely, at best, repeated his prior 
assertions.  This evidence is cumulative of evidence 
associated with the claims file at the time of the May 1946 
rating decision and is not new for purposes of reopening a 
claim.  The Board notes also that, with respect to the 
selected service medical records submitted in support of his 
claim, these records were previously of record.  In other 
words, they are also cumulative in that they have already 
been reviewed by the VA and have been found lacking in 
support of the veteran's contentions.

The rest of the evidence received since May 1946, as detailed 
above, is new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is material.  
To be material, it must tend to prove the merits of each 
essential element that was a basis for the prior denial.  
Therefore, in order to be material, there would have to be 
competent evidence tending to show that the veteran currently 
has ratable disabilities and that these conditions were 
incurred in, or aggravated by, or related to a condition he 
suffered therefrom while in service.

None of the new evidence is material.  First, the veteran has 
not submitted any evidence showing treatment for either one 
of the conditions since 1946.  Thus, the only medical records 
showing treatment for either condition is 53 years old, and 
there is no medical confirming the current presence of either 
disability.  Second, besides the contentions made by the 
veteran in both his written and spoken statements, medical 
evidence showing that either condition was aggravated by the 
veteran's military service has not been presented.

The Board adds that the veteran's contentions that he has two 
disabilities that were aggravated by his military service are 
neither material nor competent evidence.  There is no 
evidence that he possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board finds that the 
evidence received subsequent to May 1946 is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for a septal deviation and hypertrophied 
adenoids.  38 U.S.C.A. §§ 5108 and 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1999).

The veteran may argue that this claim should be remanded to 
obtain an opinion as to whether the veteran currently has 
hypertrophied adenoids and a septal deviation that were 
somehow aggravated by his military service.  Although the 
Board has determined that the veteran has not submitted new 
and material evidence to reopen his claim, the Court has held 
that while evidence submitted by an appellant may be 
insufficient to reopen the claim, it may nevertheless be 
sufficient to give rise to the statutory duty to assist in 
the claim's factual development.  See White v. Derwinski, 1 
Vet. App. 519 (1991); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Marciniak v. Brown, 10 Vet. App. 198 (1997).  The 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

In this case, however, it is the determination of the Board 
that none of the evidence submitted by the veteran gives rise 
to the duty to assist.  There is no indication in the record 
that returning this claim for another VA examination and/or 
medical opinion would plausibly lead to the development of 
new and material evidence.  Given the fact that there is no 
evidence of record indicating that any of the veteran's 
treating physicians have ever etiologically linked the 
veteran's two disabilities with his military service, or that 
they were aggravated by said service, it is pure speculation 
that an examination would produce such evidence.  As such, 
the Board determines that an additional VA examination is not 
warranted.  See Elkins v. Brown, 9 Vet. App. 391, 398 (1995) 
(citing 38 C.F.R. § 3.304(c) (development of evidence will be 
accomplished when deemed necessary)).

II.  Service Connection

The veteran has also requested service connection for 
headaches that, he claims, began while he was in service and 
have continued to this day.  Service connection may only be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999).  It may also be granted if it 
is shown that a service-connected disability has caused or 
has resulted in another condition or disability.  38 C.F.R. 
§ 3.310 (1999).  However, before a determination is made 
concerning service connection, the claim must be reviewed in 
order to determine whether it is well-grounded.

A well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for headaches.

The Board acknowledges that while the veteran was in service, 
he was treated for headaches.  The service medical records 
confirm this fact.  However, the veteran has not submitted 
any post-service medical evidence showing treatment for these 
headaches.  Although the VA has requested that the veteran 
provide medical treatment records documenting treatment of 
headaches over the past 53 years, the veteran has failed to 
do so.  Moreover, he has failed to submit medical evidence 
etiologically linking his current claimed headache condition 
with the headaches he suffered from while he was in service.  

Thus, the only evidence in support of the veteran's claim are 
those contentions that he and his wife have made.  For a 
claim to be well-grounded, there must be competent medical 
evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Despite the veteran's 
and his wife's contentions, medical evidence supporting their 
contentions has not been presented.  Given the lack of 
clinical evidence that etiologically links any current 
headache condition with his military service, it is the 
decision of the Board that the veteran has not presented a 
well-grounded claim.  Mere contentions of the veteran and his 
wife, no matter how well-meaning or sincere, without 
supporting evidence, do not constitute a well-grounded claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993) Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)  (Where the determinative issue involves 
medical causation or a medial diagnosis, competent medical 
evidence to the effect that claim is "plausible" or 
"possible" is required.).  Therefore, the claim fails and 
service connection for headaches is denied.


ORDER

1.  New and material evidence has not been submitted in 
support of this claim for service connection for septal 
deviation, and the claim has not been reopened.  The benefit 
sought on appeal is denied.

2.  New and material evidence has not been submitted in 
support of this claim for service connection for 
hypertrophied adenoids, and the claim has not been reopened.  
The benefit sought on appeal is denied.

3.  Entitlement to service connection for headaches is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

